Citation Nr: 0217015	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-09 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
1999, for the grant of service connection for reflex 
sympathetic dystrophy (RSD) of the right foot and ankle.  

2.  Entitlement to an initial compensable rating for RSD of 
the right foot and ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is a veteran of active service during World 
War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  At the appellant's request, a personal hearing before 
the Board in Washington, D.C., was scheduled for him in 
December 2002; however, in October 2002, he withdrew his 
hearing request and advised his representative that he 
wished to proceed with the appeal.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Service connection for RSD of the right foot and ankle 
was denied by unappealed rating action dated in April 1992.  

3.  In an April 2001 decision, the Board determined that the 
unappealed April 1992 rating action was final; and then 
granted service connection for RSD of the right foot and 
ankle based upon new and material evidence received in 
connection with a reopened claim filed on July 13, 1999.  

4.  The service-connected RSD of the right foot and ankle is 
currently manifested by no more than mild incomplete 
paralysis of the right musculocutaneous (superficial 
peroneal) nerve.  



CONCLUSIONS OF LAW

1.  Service connection for RSD of the right foot and ankle 
is not warranted earlier than July13, 1999.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  

2.  The requirements for an initial compensable rating for 
RSD of the right foot and ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.124a, Diagnostic Code 8722 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that through the statements of the case 
and various letters the RO has notified the appellant of the 
evidence and information needed to substantiate his claims, 
the information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the veteran should submit if did not desire 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records and provided the appellant 
with several official VA examinations in connection with the 
current claims.  Furthermore, neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the regulations 
implementing it.  

II.  Factual Background

By rating action dated in March 1952, based upon a review of 
the service medical records, service connection was granted 
for a laceration of the plantar aspect of the right foot and 
for a torn ligament of the left lateral ankle area, both 
noncompensably rated.  The appellant was informed of this 
determination by a letter also dated in March 1952, but he 
did not express disagreement with this determination or 
otherwise initiate an appeal to the Board at this time.  

Next, by unappealed rating action dated in April 1992, 
service connection for RSD of the right foot and ankle with 
a mild pes planus deformity was denied, and the 
noncompensable ratings for the service-connected 
disabilities were continued.  

On July 13, 1999, a claim seeking service connection for "a 
severe injury to the right ankle" was received from the 
appellant.  In August 1999, a private orthopedic physician 
wrote to say that the appellant had been under treatment 
from November 1989 to December 1985 for RSD which, it was 
felt, was related to an injury in service.  The same 
physician had previously reported a diagnosis of RSD of the 
right ankle, without an opinion as to etiology, in April 
1992.  

The appellant was accorded a VA neurological examination in 
June 2000.  The examiner continued the previously reported 
diagnosis of RSD of the right ankle; and it was also 
indicated in the examination report that the ligament injury 
in service probably involved the right ankle, as the 
appellant now maintained, rather than the left ankle 
reported in the service medical records.  The examiner also 
reported that it was difficult to know whether the current 
RSD was related to the old injury in service, but it at 
least seemed plausible.  

On physical examination of the appellant by the VA 
neurological examiner in June 2000, the right ankle 
demonstrated a full range of motion and full strength, 
although there was some pain upon manipulation of the right 
foot.  There was also some decreased sensation to vibration, 
but this was a bilateral phenomenon and not limited to the 
right ankle.  

On a VA joints examination of the appellant in June 2000, 
the appellant complained of pain, tenderness, and 
instability in the right ankle, and he manifested some 
limitation of right ankle flexion.  Otherwise, most of the 
reported findings on this examination were normal.  There 
was no specific peripheral nerve sensory deficit, for 
example.  The examination revealed no signs of 
hypersensitivity to light touch, no vasomotor instability 
about the right lower extremity, none of the skin changes 
that typically accompany RSD, and no changes of the bone 
that reflected Sudeck's atrophy about the presumed area of 
involvement.  It was the examiner's opinion that the 
appellant did not show signs of RSD and did not have RSD in 
the right ankle or in the right lower extremity, although he 
agreed after reviewing the historical material in the claims 
file that the appellant had had a torn ligament in the right 
ankle since service.  Finally, the examining physician 
stated as his medical opinion that, if RSD did occur 
following the right ankle injury in service, this condition 
had resolved and was no longer a disabling factor in the 
appellant.  

By rating action dated in July 2000, a 10 percent rating for 
the residuals of a ruptured lateral ligament of the right 
ankle (previously listed as the left ankle) was assigned by 
the RO based upon the appellant's complaints and symptoms of 
pain, tenderness, instability and some limitation of flexion 
which approximated moderate limitation of ankle motion.  The 
appellant was informed of this determination and did not 
initiate an appeal.  

In the same rating action, the RO continued to deny service 
connection for RSD of the right ankle.  The appellant did 
appeal to the Board from this determination.  

In an appellate decision dated in April 2001, the Board 
found that the April 1992 rating action was final, and then 
granted service connection for RSD of the right ankle based 
upon new and material evidence received in connection with 
the reopened claim filed on July 13, 1999, especially the 
new medical evidence which indicated that the appellant had 
injured his right ankle in service, and not the left ankle 
as reported in the service medical records.  RSD was found 
by the Board to be secondary to the right ankle injury in 
service (see 38 C.F.R. § 3.310(a)); the Board did not find 
that RSD of the right ankle was present in service or 
incurred in service.  

By rating action dated in May 2001, the RO effectuated the 
Board's decision and established service connection for RSD 
of the right foot, with a noncompensable rating under 
Diagnostic Code 8722, effective from the date of the 
reopened claim on July 13, 1999.  The present appeal ensued 
from this action.  


III.  Analysis

Earlier Effective Date Claim:

The effective date of an award of compensation benefits will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

The effective date of an award of VA benefits based upon new 
and material evidence received after a final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

In the present case, service connection for RSD of the right 
foot and ankle was previously denied by unappealed rating 
action dated in April 1992.  In a decision dating from April 
2001, the Board determined that the April 1992 rating action 
was final, and then went on to grant service connection for 
RSD of the right foot and ankle based upon new and material 
evidence received in connection with the reopened claim 
filed on July 13, 1999.  None of these facts is in dispute, 
nor has the appellant filed with the Board a motion under 
38 C.F.R. § 20.1404 seeking a review of the April 2001 Board 
decision based upon allegations of clear and unmistakable 
error.  Under these circumstances, an effective date earlier 
than July 13, 1999, for the grant of service connection for 
RSD of the right foot and ankle is not warranted.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Accordingly, the appeal on this issue is denied.  


Increased Rating Claim:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
histories and findings pertaining to this disability, except 
as noted above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation....Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14.  

The Rating Schedule provides that neuralgia/incomplete 
paralysis of the musculocutaneous (superficial peroneal) 
nerve will be noncompensably rated if only of mild severity 
or degree.  A 10 percent rating is appropriate with 
competent medical evidence of a moderate degree of severity, 
and a 20 percent rating requires evidence of a severe degree 
of incomplete paralysis.  Complete paralysis, resulting in 
weakened eversion of the foot, is rated 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8722.  

In the present case, the appellant's currently recorded 
complaints and symptoms of right ankle pain, tenderness, 
instability, and some limitation of flexion have already 
been used to establish the 10 percent rating assigned for 
the residuals of a ruptured right ankle ligament, and the 
appellant has not objected to this.  To use these same 
complaints and symptoms to rate the RSD of the right ankle 
and foot as well would violate the rule against pyramiding 
found at 38 C.F.R. § 4.14.  Furthermore, no other symptoms 
or manifestations specific to the service-connected RSD of 
the right foot and ankle are reflected by the current 
evidentiary record.  In fact, one of the most recent VA 
examiners stated as his medical opinion that, if RSD had 
ever existed, it had completely resolved by now as the 
appellant did not currently show any signs of RSD.  

Accordingly, the Board has concluded that the service-
connected RSD of the right foot and ankle is currently 
manifested by symptoms of no more than mild 
neuralgia/incomplete paralysis of the right musculocutaneous 
(superficial peroneal) nerve, which is consistent with a 
noncompensable rating.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations 
of this disability are not in excess of those contemplated 
by the schedular criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


ORDER

An effective date earlier than July 13, 1999, for the grant 
of service connection for RSD of the right foot and ankle is 
denied.  

An initial compensable rating for RSD of the right foot and 
ankle is denied.   



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

